04/13/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: OP 21-0169


                                           OP 21-0169


 STEPHANIE MOORING,Individually, and as                                   :
                                                                          I 1 I.- --di)
 Personal Representative of the ESTATE OF
 ERYON BARNETT, Deceased, to specifically                                 APR 1 3 2021
 include his minor son, B.J.W., and SARAH                              Bowen
                                                                     Clerk of Greenwood
                                                                             Supreme Cour;
 WOOLARD,on behalf of B.J.W., a rninor,                                 State of Montana

 individually,

              Petitioners,
                                                                  ORDER
       v.

 MONTANA EIGHTEENTH JUDICIAL
 DISTRICT COURT,GALLATIN COUNTY,
 HON. RIENNE H. McELYEA, presiding,

              Respondent.


       Petitioners Stephanie Mooring, Individually, and as Personal Representative of the
Estate of Eryon Barnett, Deceased, to specifically include his minor son, B.J.W., and
Sarah Woolard, on behalf of B.J.W., a minor, individually, via counsel, seek a writ o
supervisory control to vacate an order of the Eighteenth Judicial District Court,
Gallatin County,in Cause No. DV-18-235B,that compels Mooring to produce a cell phone
for inspection and non-destructive testing to a consultant hired by the Defendants in the
underlying matter. Petitioners maintain the District Court erred in ordering Mooring to
produce the cell phone. They further request that the District Court matter be stayed
pending the resolution of this petition.
       Having reviewed the Petition and the challenged Order, this Court deems it
appropriate to obtain a summary response.               Therefore, in accordance with
M. R. App. P. 14(7),
      IT IS ORDERED that the Eighteenth Judicial District Court and the Defendants in
that Court's Cause No. DV-18-235B, or both, are each granted twenty days from the date
ofthis Order, to prepare, file, and serve a response(s)to the petition for writ ofsupervisory
control.
      IT IS FURTHER ORDERED that the portion of the District Court's April 7, 2021
order requiring production of the subject cell phone is STAYED pending this Court's
decision on the Petition.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Eighteenth Judicial District Court, Gallatin County,
Cause No. DV-18-235B, and the Honorable Rienne H. McElyea, presiding.
      DATED this -1 day of April, 2021.




                                                       (-)        Justices




                                             2